Order, Supreme Court, New York County (Joan A. Madden, J), entered October 9, 2008, which, insofar as appealed from in this action to recover a real estate broker’s commission, denied defendant-appellant’s cross motion for summary judgment dismissing the complaint as against him, unanimously reversed, on the law, without costs, and the cross motion granted. The Clerk is directed to enter judgment accordingly.
*519Appellant made out a prima facie showing of entitlement to judgment as a matter of law. He established that no triable issue of fact exists as to whether he tortiously interfered with plaintiffs alleged agreement with codefendant Norman Steele to serve as the cobroker for the sale of the apartment at issue. In any event, we note that the elements of tortious interference with contract were not sufficiently pleaded in the complaint with respect to appellant (see generally Lama Holding Co. v Smith Barney, 88 NY2d 413, 424 [1996]). There was no allegation that appellant intentionally procured the cobroker’s alleged breach of the contract to pay a commission to plaintiff. Concur— Gonzalez, EJ., Nardelli, Catterson, Moskowitz and Renwick, JJ. [See 2008 NY Slip Op 32783(U).]